 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ALEMAYEHU JIMMA,
                                                                NO. C18-0771RSL
 9
                           Plaintiff,

10
                    v.                                          ORDER STRIKING REMAINING
                                                                CASE MANAGEMENT
11
      CITY OF SEATTLE POLICE                                    DEADLINES
      DEPARTMENT,
12
                           Defendant.
13

14
            This matter comes before the Court on “Defendant’s Motion to Stay Trial and Trial
15

16   Related Deadlines Pending Disposition of Summary Judgment.” Dkt. # 26. The motion is

17   unopposed.
18          The parties have filed cross-motions for summary judgment which are currently pending
19
     before the Court. It is generally more efficient to define the contours of the disputed issues of
20
     fact before the parties draft motions in limine and prepare for trial. In light of the unopposed
21
     nature of defendant’s request, the motion is GRANTED: the trial date and all remaining case
22

23   management deadlines are hereby STRICKEN and will be reset if necessary after the Court

24   issues its summary judgment rulings.
25

26

27
     ORDER STRIKING REMAINING
28   CASE MANAGEMENT DEADLINES - 1
 1        Dated this 22nd day of August, 2019.
 2                                         A
 3                                         Robert S. Lasnik
                                           United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER STRIKING REMAINING
28   CASE MANAGEMENT DEADLINES - 2
